1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DANIEL R. DUNAGAN,

 3        Petitioner-Appellee,

 4 v.                                                                       NO. 29,188

 5 GLORIA CHAVEZ,

 6        Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF GRANT COUNTY
 8 MIKE MURPHY, District Judge

 9 Gloria Chavez
10 Hurley, NM

11 Pro Se Appellant


12                            MEMORANDUM OPINION

13 KENNEDY, Judge.

14        Respondent, pro se, appeals the district court’s order granting the petition for

15 dissolution of marriage and dividing the property. We issued a notice of proposed

16 summary disposition, proposing to affirm the district court’s order. In our notice, we

17 stated that the arguments Respondent raises on appeal should have been raised first

18 in district court, including Respondent’s arguments that she was not given notice of

19 the hearing on the petition for dissolution of marriage. [CN 2] We explained that if

20 Respondent wishes to pursue the claims she has raised in the Court, then she may do
 1 so in district court by seeking relief from the final order. [CN 2-3] We referred

 2 Respondent to Rule 1-060-(B) NMRA (permitting parties to seek relief from a

 3 judgment on several grounds, including mistake, inadvertence, excusable neglect,

 4 newly discovered evidence, the judgment is void, etc.) [CN 2-3] Respondent has

 5 filed an informal memorandum in opposition to our notice, indicating that she has

 6 filed a motion to reconsider the order granting petition for dissolution of marriage in

 7 district court. We construe this response as an acceptance of our proposed disposition.

 8 Accordingly, we affirm.
 9
10             IT IS SO ORDERED.



11                                         ___________________________________
12                                         RODERICK T. KENNEDY, Judge

13 WE CONCUR:



14 ___________________________
15 JAMES J. WECHSLER, Judge



16 ___________________________
17 ROBERT E. ROBLES, Judge




                                              2